                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON




Ekbal Khan,

                               Plaintiff,

v.                                                                 Case No. 3:18-cv-182
                                                                   Judge Thomas M. Rose

Canonical USA, Inc., et al.,

                               Defendants.



               ENTRY AND ORDER GRANTING DEFENDANT=S
               MOTION FOR SUMMARY JUDGMENT, ECF 19, AND
               TERMINATING CASE.



       Pending before the Court is Defendant=s Motion for Summary Judgment. ECF 19.

Plaintiff Ekbal Khan does not oppose the request for complete dismissal by three of four

Defendants: Michael Kress, Chris Kenyon, and Jason Bobb. Further, Plaintiff does not oppose

the request for dismissal against Defendant Canonical USA Inc., of Plaintiff’s claims of Hostile

Work Environment under federal law, Retaliation under federal law and Retaliation under Ohio

law. The only claims remaining in dispute are claims against Canonical for Race Discrimination

under state and federal law and National Origin Discrimination under state and federal law. ECF

23 n.1. Because Plaintiff is neither able to come forward with direct evidence of discrimination,

nor able to create a prima facie case of such, nor able to refute Defendant’s stated non-

discriminatory reason for dismissing Plaintiff, Defendant’s motion will be granted.
I.      Background

        Defendant Canonical USA Inc., recruited Plaintiff Ekbal Khan, a native of India, from its

competitor, Red Hat, hiring him on August 3, 2015. (Plaintiff Depo. at 16-17; 31). Prior to

Plaintiff joining them, Canonical did not receive any revenue in the Americas in

telecommunications sales from two of Plaintiff’s largest pre-existing clients – Verizon and

CenturyLink. (Kenyon Depo. at 27-28).          Plaintiff also brought other clients with him to

Canonical,    including   AT&T,      Sprint,   T-Mobile,    TELUS      Communications,      Rogers

Communications, Comcast Cable, Level 3 Communications, and Cincinnati Bell Technology

Solutions. (Id. at ¶5).

        Upon his hire at Canonical, Plaintiff was assigned a sales quota of $2 million. (Plaintiff

Depo. at 24; Deposition of Michael Kress at 37). The job description for Plaintiff’s position

called for a $1.5 million quota (Kenyon Depo. at 41 and Plaintiff’s Depo. at Ex. C). No one in

sales at Canonical ever had a higher starting sales quota than Plaintiff. (Kress Depo. at 45).

Plaintiff’s quota eventually rose to $4 million prior to his termination. (Kenyon Depo. at 43).

        Ryan Wolfrum assumed some of Plaintiff’s job responsibilities after Plaintiff was

terminated. (Interrogatory Responses at number 10 at 10). Wolfrum is Caucasian (Id. at number

19, at 17). Wolfrum’s sales quota for 2016-2017 was $500,000 and for 2017-2018 was $950,000

–less than Plaintiff’s $4 million quota for this period. (Id. at number 18, at 16). Brian McDonald,

who assumed Plaintiff’s other major client, never had a quota above $2.7 million. (Plaintiff Depo.

at 47-48; Interrogatory Responses at supplement at 36; Deposition of Jason Bobb at 35). He is

also Caucasian. (Interrogatory Responses at number 10, at 10). No one was hired to replace

Plaintiff, however.


                                                 2
       Canonical argues that Plaintiff’s high quota resulted from his high salary and high bonus

potential. (MSJ at 6 n.6)). Plaintiff’s ending salary was $163,200 with a bonus potential of up to

$142,800. (Interrogatory Responses at number 9 at 9). Wolfrum, whose quota was only 1/4th of

Plaintiff’s, had a salary of $140,000 with a bonus potential of $140,000. (Id. at number 10, at 10).

McDonald’s salary was roughly the same as Woflrum’s. (Plaintiff Dec. at ¶6). He had a bonus

potential of $140,000. (Bobb Depo. at Ex. 9). Plaintiff asserts that his quota caused him to be far

more aggressive with customers in an attempt to meet the quota, as he had to close deals quickly

and then move on. (Plaintiff Dec. at ¶7).

       When Plaintiff was recruited, Canonical’s Christopher Kenyon told Plaintiff that he would

be the head of the sales team for telecommunications in North America. (Plaintiff Depo. at 33).

However, upon hire, Plaintiff was placed under Mike Kress. (Id. at 33-34). Plaintiff reported to

three different supervisors during his tenure at Canonical: he reported to Mike Kress from August

3, 2015 to September 30, 2015; Chris Kenyon from October 1, 2015 to August 31, 2016; and Jason

Bobb from September 1, 2016 to April 11, 2017. (Khan Depo. 26-27). Plaintiff worked out of

his home, as did the majority of Canonical’s employees. (Khan Depo. 19; Bobb Depo. 150).

Kress was Vice President of Sales (Kress Depo. 15-16); Bobb was head of Sales in Americas

(Bobb Depo. 20); and Kenyon was Vice President of Cloud Sales. (Kenyon Decl. ¶2). Both Kress

and Bobb reported to Kenyon. (Khan Depo. 241). Kenyon reported to Anand Krishnan (a “senior

leader” who was the head of sales at Canonical), who in turn reported to CEO, Jane Silber. (Id. at

29-31). Krishnan is also Indian. (Kenyon Depo. 65).

       Kress often verbally pointed out to Plaintiff that he was from India, and as a result, he was

different from most at Canonical and may not fit-in. (Id. at 41-46). Kress criticized almost every


                                                 3
aspect of Plaintiff’s job performance.       Kress had issues with Plaintiff’s planning a trip to

California to meet with business contacts at Verizon. (Id. at 97). Kress criticized not only that

Plaintiff arranged for the trip within a week of its occurrence, but also that Plaintiff arranged to fly

from Ohio to California the day before the meeting to adjust and prepare for it. (Kenyon Depo. at

Ex. 38). Moreover, Plaintiff travelled to California for three days for one customer meeting.

(Kress Depo. 39, 55; Ex. 38; Kenyon Depo. 110-12).

        The short notice California trip violated Canonical’s travel policy, which mandates at least

seven days’ notice. (Kress Depo. 40). This is for two basic reasons: 1) booking travel in advance

saves money, and 2) objectives of the trip could be discussed to ensure resources were used

properly. (Kress Depo. 41). Kress found: Plaintiff “abuse[d] the travel expense and time policy.”

(Ex. H, p. 2; Id.). Plaintiff admits he should have told Kress about the trip before he went. (Khan

Depo. 95-96).

        On Friday, September 18, 2015, during the California trip, Plaintiff had a deadline to

submit a major client proposal for a company named Level 3. Plaintiff “disappeared” on the day

of the proposal submission. (Kress Depo. 43, 46-48). Plaintiff was not online and not otherwise

available that day. (Khan Depo. 102). Kress called, texted and emailed Plaintiff, but he never

responded. (Kress Depo. 47-48). Plaintiff claims that he submitted the proposal on Friday, and

then took the rest of the day off. (Khan Depo. 97-98). Plaintiff failed to provide an explanation.

(Kenyon Depo. 70-71).

        Kress and Kenyon cancelled their plans for the day to address the submission. (Kress Depo.

62; Kenyon Depo. 118). Several employees had to work through the night to assist. (Id. at 111).

Plaintiff admits that the customer was not happy with the proposal. (Khan Depo. 100). While


                                                   4
ultimately, Canonical was awarded the contract with Level 3, Kenyon believed that there was a

“lack of honesty” that was a “very significant warning sign to us about him.” (Kenyon Depo. 71,

111).

        By October 26, 2015, Kress drafted a Performance Improvement Plan in conjunction with

HR. (Kress Depo. 67-68; Ex. G). The Performance Improvement Plan ranked Plaintiff below

average in most categories and extended Plaintiff’s probationary period. (Ex. G). Kress “didn’t

necessarily see a lot of redeeming qualities that was going to help us with Plaintiff long-term, even

from that early stage.” (Kress Depo. 71). He sized up Plaintiff’s overall attitude: “I don’t really

care what you think … I’m going to just kind of do whatever I want.” (Id. at 50). Kenyon did

not disagree with Kress’ rankings. (Kenyon Depo. 93). But the Performance Improvement Plan

was never given to Plaintiff; instead, Kenyon decided to transfer Plaintiff’s supervision from Kress

to himself. (Id. at 92-94, 117). Plaintiff was pleased with the change because he did not want to

work for Kress. (Khan Depo. 78, 81).

        Kenyon became Plaintiff’s direct supervisor in October of 2015 and remained in that

position until May of 2016. (Kenyon Depo. at 92, 95). During this time, Plaintiff had personality

conflicts with co-workers James Troup, Dan Poler, and Jason Tally. Troup “cussed out” Plaintiff

on a phone call, and Plaintiff took exception to it. (Plaintiff Depo. at 143). Kenyon admitted that

he did not ascribe blame to Plaintiff (or anyone else) regarding the Troup incident. (Kenyon Depo.

at 69). While Plaintiff was not formally disciplined for the situation involving Poler, Poler

criticized Plaintiff for not using his assigned solution architect, “the result being the cycle of poorly

structured and unsupportable deals will continue.” (Ex. R). (Kenyon Depo. at 68).




                                                   5
       Jason Talley, a solutions architect manager, criticized Plaintiff for not having extra

personnel on a call with a client (who would have technical knowledge about Canonical’s

products). (Kenyon Depo. at Ex. 48). On March 28, 2016, Talley, a solutions architect manager,

sent an email to Kenyon and Poler flagging that Plaintiff was on a customer call with Verizon (a

major customer), “and he is quite frankly embarrassing […] he doesn’t know our products.” (Khan

Depo. 172-73; Ex. Q). Talley expressed frustration that Plaintiff was unhappy with his previous

solutions architect, Plaintiff was assigned a new architect, and then Plaintiff did not utilize the new

person during the call. Id.

       In May of 2016, Kenyon assigned Jason Bobb to manage Plaintiff in telecommunications

sales in North America. (Bobb Depo. at 62). By October 19, 2016, Bobb issued a Performance

Improvement Plan to Plaintiff (Ex. CC) for three reasons: 1) Plaintiff’s poor sales results; 2)

customer complaints; and 3) a mistrust in what he was doing. (Bobb Depo. 91). As for sales

results, Khan had sold $688,000 of a $1,000,000 quota for the first quarter of 2017; and $10,000

of a $1,000,000 quota for the second quarter of 2017. (Id. at 92-93). Additionally, Plaintiff had

achieved only 56% of his sales funnel goal (anticipated future sales). (Id. at 94). CenturyLink’s

issues are also captured in the Performance Improvement Plan. (Id. at 95-98, 178-79).

CenturyLink complained Plaintiff would manipulate customers to purchase services from

Canonical in the way he wanted, in order to get paid quicker. (Id. at 103-04). Plaintiff would not

take responsibility for what was happening with his accounts and he would ask others to answer

questions he should know. (Id. at 106-07). Kenyon reviewed the Performance Improvement Plan

before it was issued. (Kenyon Depo. 104).




                                                  6
       Bobb set four improvement goals for Plaintiff. (Ex. CC, p. 2). Plaintiff provided a

response to the Performance Improvement Plan’s goals as requested (Ex. DD), but did not meet

all four goals. As for the first goal that requested the opening of two “net new accounts,” Plaintiff

identified four preexisting customers, not “net new.” (Bobb Depo. 109-15). As for the second

goal, Bobb requested that Plaintiff introduce him to three “net new relationships.” Plaintiff listed

thirteen individuals in response to this goal, but only introduced him to one (Bobb was introduced

to Lisa McNew, of Verizon but that is only because she complained about Plaintiff and had him

removed from the Verizon account). (Id. at 116-20). As for the third and fourth goals, which

related to sales figures, Canonical handed Plaintiff a “blue bird,” which was a Dell/Verizon sale

that Plaintiff reaped the benefits of, but had nothing to do with the procurement of the opportunity.

(Id. at 100-01, 218). While Plaintiff completed the third and fourth goals of his Performance

Improvement Plan by virtue of the Dell/Verizon deal, he still did not address the concerns

regarding development of new business. (Kenyon Depo. 107-08). Bobb communicated with HR,

and since Plaintiff met some of his goals, Bobb did not extend his Performance Improvement Plan.

(Bobb Depo. 122-25).

       Prior to Plaintiff’s hire, Canonical had an existing telecommunications account with Bell

Canada. (Kress Depo. at 24-25).        However, Bell Canada became upset with Canonical’s

“attention, focus, quality and speed” regarding the services it was providing Bell Canada. (Plaintiff

Dec. ¶12, Ex. 38). While internal emails reveal that Canonical personnel believed that such

complaints resulted from Bell Canada’s “unreasonable expectations,” (Id. at ¶13, Ex. 4), Bobb

blamed Plaintiff for Bell Canada’s issues with “attention, focus, quality and speed” in customer




                                                 7
relations. Bobb testified that these concerns should have been included in Plaintiff’s performance

improvement plan, but inadvertently were not. (Bobb Depo. at 161).

       Later, CenturyLink became displeased with Canonical. While CenturyLink signed a

contract and purchase order with Canonical before Plaintiff was taken off the account, (Id. at 131),

CenturyLink personnel made complaints that Plaintiff “had his own agenda” and that their

experience “has really soured [their] relationship with Canonical sales.” On June 16, 2016, a

high-level employee of CenturyLink emailed Kenyon expressing concerns about Plaintiff and

asking that he be removed from the account. (Kenyon Decl. ¶8; Ex. A). Plaintiff was removed

from this account. (Bobb Depo. at 177-179).

       Next, Verizon became displeased with Canonical. Prior to Plaintiff’s hire, Canonical had

not generated revenue from Verizon related to Telecommunications sales in the Americas.

(Kenyon Depo. at 27). Plaintiff brought his Verizon contacts to Canonical. (Plaintiff Dec. at

¶15). As with CenturyLink, Plaintiff experienced no complaints with this branch of Verizon

while he was at Red Hat. (Id.). Kenyon received a call from Lisa McNew, a senior member of

the commercial team at Verizon, and she indicated that Verizon wanted to continue to do business

with Canonical, but they wanted Plaintiff removed as their account manager. (Kenyon Depo. 57-

58). McNew indicated that there were a list of outstanding issues, and the collective decision

was made by Verizon to request Plaintiff’s removal from the account. (Id. at 58-59). McNew

reduced her request to remove Plaintiff to writing in the form of an email to Kenyon. (Ex. EE).

Verizon indicated that another reason motivating the request for an account interface change was

that Plaintiff was pushing his own “agenda” (i.e. being overly aggressive). (Bobb Depo. at 196-

97). McNew of Verizon made a complaint about Canonical, requesting a change in account


                                                 8
interface due to Canonical’s lack of “urgency, engagement, attendance, and consistency.” (Bobb

Depo. at Ex. 21, Canonical 000597). Plaintiff was removed from this account. (Bobb Depo. at

177-79).

       A few weeks after Canonical replaced Plaintiff with Wolfrum on this account, a major

agreement was executed between Canonical and Verizon that paved the way for formal business

relations. (Kenyon Depo. at 138-139).

       Bobb decided to terminate Plaintiff in April of 2017. (Bobb Depo. at 81, 228). According

to Bobb, the separation was based on Plaintiff’s performance. (Id. at 222). Bobb made the

decision to terminate Plaintiff less than one week after McNew complained about him. (Bobb

Depo. 228; Ex. 24). Bobb admits he was the decisionmaker, although he received input from

Kenyon, along with approval from his supervisor, Anand Krishnan and HR. (Id.) Bobb’s reasons

for terminating Plaintiff reflect the concerns outlined in the Performance Improvement: 1)

deficient sales results; 2) customer complaints; and 3) “a mistrust in what he was doing.” (Bobb

Depo. 91, 222, 228; Ex. II). Canonical was implementing a global reduction in force during the

same time period. In April 2017, Canonical laid off 212 employees worldwide, across any

number of business units and departments. (Kenyon Decl. ¶11). Bobb supervised approximately

twelve salespersons in the Americas, and half of them were laid off, including Plaintiff. (Id.; Bobb

Depo. 22-23, 28-30; Khan Depo. 246-49).

       Prior to the reduction in force, Bobb hired five people between June of 2016 and April of

2017 when Canonical had its reorganization. (Id. at 28). Canonical concedes, and Bobb admits,

that the decision to terminate Plaintiff was based on performance reasons. (MSJ. at 12; Bobb Depo.

at 222, 228).     While Plaintiff’s termination was ultimately rolled into a company-wide


                                                 9
reorganization, Plaintiff was going to be terminated notwithstanding the re-organization. (Bobb

Depo. at Ex. 34). Kenyon was clear that Plaintiff’s “career at Canonical was over.” (Kenyon

Depo. at 128-129).

       On May 24, 2018, Plaintiff filed a complaint against Canonical USA, Inc., Michael Kress,

Christopher Kenyon, and Jason Bobb. He is still pursuing claims for Race Discrimination under

federal law, National Origin Discrimination under federal law, Race Discrimination under Ohio

law, and National Origin Discrimination under Ohio law. ECF 1, 23 n.1.

II.    Standard

       The standard of review applicable to motions for summary judgment is established by

Federal Rule of Civil Procedure 56 and associated case law. Rule 56 provides that summary

judgment “shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R.

Civ. at 56(c). Alternatively, summary judgment is denied “[i]f there are any genuine factual

issues that properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.” Hancock v. Dodson, 958 F.2d 1367, 1374 (6th Cir. 1992)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). Thus, summary judgment

must be entered “against a party who fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The party seeking summary judgment has the initial burden of informing the court of the

basis for its motion, and identifying those portions of the pleadings, depositions, answers to


                                                10
interrogatories, admissions and affidavits which it believes demonstrate the absence of a genuine

issue of material fact. Id., at 323. The burden then shifts to the nonmoving party who “must set

forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S., at 250

(quoting Fed. R. Civ. at 56(e)).

        Once the burden of production has shifted, the party opposing summary judgment cannot

rest on its pleadings or merely reassert its previous allegations. It is not sufficient to “simply

show that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rule 56 “requires the nonmoving party to

go beyond the pleadings” and present some type of evidentiary material in support of its position.

Celotex Corp., 477 U.S., at 324.

        In determining whether a genuine issue of material fact exists, a court must assume as true

the evidence of the nonmoving party and draw all reasonable inferences in the favor of that party.

Anderson, 477 U.S., at 255. If the parties present conflicting evidence, a court may not decide

which evidence to believe by determining which parties’ affiants are more credible. 10A Wright

& Miller, Federal Practice and Procedure, § 2726. Rather, credibility determinations must be

left to the fact-finder. Id.

        Finally, in ruling on a motion for summary judgment, “[a] district court is not…obligated

to wade through and search the entire record for some specific facts that might support the

nonmoving party’s claim.” InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989).

Thus, in determining whether a genuine issue of material fact exists on a particular issue, the court

is entitled to rely upon the Rule 56 evidence specifically called to its attention by the parties.

III.    Analysis


                                                  11
          Title VII of the Civil Rights Act of 1964 prohibits employment discrimination “based on

race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-16(a). It is a violation of Title

VII to take an adverse employment decision against an employee because of his or her membership

in a protected class. See, e.g., White v. Columbus Metro. Hous. Auth., 429 F.3d 232, 240 (6th Cir.

2005). Because the Sixth Circuit has recognized that the standards applicable to Title VII and

Ohio Revised Code § 4112 claims are the same, the Court will address these claims together.

Laderach v. U-Haul, 207 F.3d 825, 828 (6th Cir. 2000).

          Plaintiff asserts Defendant discriminated against him because of his race and national

origin.     In spite of Plaintiff having pleaded separate claims of race and national origin

discrimination, “Title VII does not permit plaintiffs to fall between two stools when their claim

rests on multiple protected grounds.” Shazor v. Prof’l Transit Mgmt., Ltd., 744 F.3d 948, 958 (6th

Cir. 2014); Coffman v. U. S. Steel Corp., 185 F. Supp. 3d 977, 982-83 (E.D. Mich. 2016)

(“Plaintiff’s discrimination claim is ‘intersectional’ because it is based on the combination of her

race and gender, rather than on her race and/or gender separately.”); Thompson v. City of

Columbus, 2014 WL 1814069, at *4 (S. D. Ohio May 7, 2014) (“Sex-plus” discrimination, defined

as discrimination based on sex plus some other characteristic, is “widely recognized.”).

          A plaintiff may establish a claim of discrimination either by presenting direct evidence of

discrimination or by presenting circumstantial evidence that would support an inference of

discrimination. Kline v. Tenn. Valley Auth., 128 F.3d 337, 348 (6th Cir. 1997). Direct evidence

is where an employer’s statement directly shows discriminatory motive. See Schlett v. Avco Fin.

Servs., Inc., 950 F. Supp. 823, 828 (N.D. Ohio 1996). Evidence that would require the jury to

infer a fact is not direct evidence. Manzer v. Diamond Shamrock Chemicals Co., 29 F.3d 1078,


                                                  12
1081 (6th Cir. 1994). Direct evidence, in the form of verbal comments, will be similar to an

employer telling its employee, “I fired you because you are disabled.” Smith v. Chrysler Corp.,

155 F.3d 799, 805 (6th Cir. 1998); see also In re Rodriguez, 487 F.3d 1001, 1008-09 (6th Cir.

2007) (plaintiff had direct evidence of discrimination where a decision-maker stated that the

plaintiff would not receive a promotion because of his Hispanic speech pattern and accent). The

discriminatory statement must bear some connection to the adverse action. See, Cesaro v. Lakeville

Cmty. Sch. Dist., 953 F.2d 252, 254 (6th Cir. 1992).

       An isolated comment by a member of the employer's hiring committee that they “wanted

a grass roots guy” does not constitute direct evidence of discrimination “because the critical inquiry

[in a sex discrimination case] is whether gender was a factor in the employment decision at the

moment it was made.” White v. Columbus Metropolitan Housing Auth., 429 F.3d 232, 239 (6th

Cir. 2005) (citations and internal quotations omitted, emphasis added). Similarly, generalized

comments by an employer's managers about reducing their workforce's average age does “not

constitute direct evidence of age-based bias against th[o]se particular plaintiffs.” Rowan v.

Lockheed Martin Energy Systems, Inc., 360 F.3d 544, 548 (6th Cir. 2004).

       Here, Plaintiff concedes he has no direct evidence of discrimination (Khan Depo. 39-44,

48-49), relying instead on the McDonnell Douglas, 411 U.S. 792, 802-04 (1973), burden-shifting

paradigm. Under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973), when a

claim is based on circumstantial evidence, a plaintiff must first establish a prima facie case of

discrimination, the elements of which vary slightly depending on the theory asserted. Plaintiff

must establish the first prong of a prima facie case by showing that he: (1) was a member of a

protected class; (2) suffered an adverse employment action; (3) was qualified for the position; and


                                                 13
(4) that a similarly situated non-protected employee received preferential treatment or that he was

replaced by someone outside of his protected class. Abdulnour v. Campbell Soup Supply Co., 502

F.3d 496, 501 (6th Cir. 2007).

       Plaintiff can satisfy this prong by showing that he was replaced by someone outside of his

protected class or, that he was treated differently than similarly situated employees. See,

Abdulnour, 502 F.3d 496 Here, Plaintiff argues that he was replaced by Caucasian employees

McDonald and Wolfrum. See Skelton v. Sara Lee Corp., 249 F. App'x 450, 456–57 (6th Cir.

2007) (“[W]here an employee's position is eliminated pursuant to a reduction in force (‘RIF’) or

reorganization, the analysis with regard to the fourth element differs because the employee is not

replaced.”); see also Barnes v. GenCorp Inc., 896 F.2d 1457, 1465 (6th Cir. 1990) (“[A] person is

not replaced when another employee is assigned to perform the plaintiff's duties in addition to

other duties, or when the work is redistributed among other existing employees already performing

related work. A person is replaced only when another employee is hired or reassigned to perform

the plaintiff's duties.”). Plaintiff has not shown that he was replaced by someone outside of his

protected class. He was not replaced; his responsibilities were redistributed.

       Plaintiff also asserts that he was treated differently than similarly situated employees,

pointing out that his sales quota was higher. For an individual to be similarly situated to a

plaintiff, a plaintiff must demonstrate that his proposed comparator is nearly identical to him in all

relevant aspects of the employment situation. Ercegovich v. Goodyear Tire & Rubber Co., 154

F.3d 344, 352 (6th Cir. 1998). Generally, “the individuals with whom the plaintiff seeks to

compare his/her treatment must have dealt with the same supervisor, have been subject to the same

standards and have engaged in the same conduct without such differentiating or mitigating


                                                 14
circumstances that would distinguish their conduct or the employer’s treatment of them for it.”

Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992) (emphasis added).

       Plaintiff has not come forth with sufficient evidence to base a prima facie case on differing

quotas. No concrete evidence is provided with regard to the potential of the various accounts

Plaintiff serviced that were doled out to more than one successor. They were quotas from

different years with different economic expectations. They were dispersed among co-workers

whose other responsibilities are not detailed. Nor is it easy to account for how expectations may

have been diminished by Plaintiff’s successes and failures in managing the accounts.

       Plaintiff is adamant that no reduction in force analysis is needed, as Canonical decided to

terminate him prior to deciding upon its reduction in force.           The two events happened

sequentially. Nevertheless, when a reduction in force is involved, the fourth prong is modified.

Plaintiff must show that the employer singled him out for discharge for impermissible reasons, as

the employee is not “replaced” after a reduction in force. Barnes v. GenCorp., Inc., 896 F.2d 1457,

1465 (6th Cir. 1990). Under prong (4), Plaintiff must show that he was treated differently than

similarly situated employees of a different race. Romans v. Michigan Dep't of Human Servs., 668

F.3d 826, 837 (6th Cir. 2012). There is no evidence that this took place either.

       The individuals who replaced Plaintiff were already working for Canonical: McDonald

was hired in March 2016, and Wolfrum was hired in August 2016. (Khan Depo. 47-48). They

assumed some of Plaintiff’s workload when he was terminated; they were not hired to replace him.

This does not constitute “replacement” for purposes of a fourth prong analysis. Golden v. Mirabile

Investment Corp., 724 Fed. Appx. 441, 447 (6th Cir. 2018) (internal citations omitted) (“[A] person




                                                15
is not replaced when another employee is assigned to perform the plaintiff’s duties in addition to

other duties, or when the work is redistributed among other existing employees …”)

       If the plaintiff establishes a prima facie case of discrimination, the burden shifts to the

defendant to offer evidence of a legitimate, nondiscriminatory reason for its adverse action. If

the defendant satisfies its burden, the burden shifts back to the plaintiff to identify evidence from

which a reasonable jury could find that the stated reason is a pretext for discrimination.

       Even if Plaintiff could establish a prima facie case, Canonical provided legitimate reasons

for terminating Plaintiff’s employment. Plaintiff has offered minimal evidence why the reasons

put forth are pretexts for discrimination. He cannot show that the reasons for his removal: 1) had

no basis in fact; 2) were not the actual reasons; or, 3) were insufficient to explain the decision.

Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078, 1084 (6th Cir. 1994).

       A court “may not reject an employer’s explanation [of its action] unless there is sufficient

basis in the evidence for doing so.” Gray v. Toshiba Am. Consumer Prods., 263 F.3d 595, 600 (6th

Cir. 2001). However, not every evidentiary conflict regarding an employer’s nondiscriminatory

reason entitles a plaintiff to a trial. Rather, the circumstances of the conflicting evidence must

suggest that the employer acted for discriminatory reasons. Braithwaite v. Timken Co., 258 F.3d

488 (6th Cir. 2001). Plaintiff is required to show “more than a dispute over the facts upon which

the discharge was based.” Id. at 494. Plaintiff must show that Canonical did not “honestly

believe” in the stated reason. Majewski v. Automatic Data Processing, Inc., 274 F.3d 1106, 1117

(6th Cir. 2001) (“As long as an employer has an honest belief in its proffered nondiscriminatory

reason for discharging an employee, the employee cannot establish that the reason was pretextual

simply because it is ultimately shown to be incorrect.”)


                                                 16
       An employer can demonstrate that its belief in its purportedly legitimate and

nondiscriminatory reason is “supported by particularized facts after a reasonably thorough

investigation.” Davis v. City of Clarksville, 2012 U.S. App. LEXIS 14481, *24-25 (6th Cir. July

13, 2012); Wright v. Murray Guard, Inc., 455 F.3d 702, 709 (6th Cir. 2006).

       Canonical’s stated reasons for terminating Plaintiff were deficient sales results, customer

complaints, and “a mistrust in what he was doing.” (Bobb Depo. 91, 222, 228; Ex. II). The

CenturyLink complaint states that “[Plaintiff] has failed to listen when we have explained what

our next steps are from the CenturyLink side.” (Kenyon Decl. ¶8; Ex. A). “[Plaintiff] at times

ignored or changed things to match his wants.” Id. “[We] asked [Plaintiff] to continue working

solely with the two of us as Zubin is still out of office for a family matter. [Plaintiff] has escalated

to Zubin multiple times….” Id.         Verizon expressed concerns that “the sense of urgency,

engagement, attendance and consistency on the account team has been less than satisfactory.” (Ex.

EE).

       An employer has no obligation to “investigate a customer complaint that it finds plausible

on its face” or permit the employee “an opportunity to present his version of the incident.”

Fitzgerald v. Roadway Express, Inc., 2003 U.S. Dist. LEXIS 19154, *17-18 (N.D. Ohio Oct. 10,

2003) (citing Crawford v. Broadview Savings & Loan Co., 878 F.2d 1436, 1989 U.S. App. LEXIS

9921, *16 (6th Cir. 1989) (holding that the employer’s lack of in-depth investigations into

customer complaints or its deviations from standard disciplinary procedures were insufficient to

establish that the employer’s termination was race related or pretext)). An important customer’s

complaint provides an “overriding justification for [an employee’s] discharge.” Whitten v. Fenner

Dunlop Conveyor Sys. & Servs., 2013 U.S. Dist. LEXIS 104958, *38 (S.D. Ohio July 26, 2013)


                                                  17
adopted at 2013 U.S. Dist. 14 LEXIS 128947 (S.D. Ohio Sept. 10, 2013). Plaintiff cannot

demonstrate pretext.

        In determining whether Canonical had an “honest belief” in its reason, the Court examines

whether Bobb established a “reasonable reliance” on the particularized facts available to him.

Braithwaite, 258 F.3d at 494. “The critical inquiry is whether Defendants made a ‘reasonably

informed and considered decision.’” Id., quoting Smith v. Chrysler Corp., 155 F.3d 799, 806-07

(6th Cir. 1998). “[W]e do not require that the decisional process used by the employer be optimal

or that it left no stone unturned. Rather, the key inquiry is whether the employer made a

reasonably informed and considered decision before taking an adverse employment action.” Id.

See also Abdulnour (affirming summary judgment for employer where decisionmaker had before

him complaints about plaintiff’s inadequate job performance and demeaning treatment of others,

and where decisionmaker personally observed that plaintiff failed to address problems that were

his responsibility). A decision is insulated by the honest belief rule even when the employer has

numerous reasons for the Plaintiff’s removal, but only tells the Plaintiff he was being terminated

for a “personality conflict,” and not poor performance; and were “skeptical of undocumented

accounts of employee conduct that may have been created post-termination.” Id. at 503.

        Here, the record evidence is undisputed that two major customers complained about

Plaintiff.   High-ranking Canonical employees complained about Plaintiff’s performance and

reduced these complaints to writing. Kress, Kenyon and Bobb all had difficulties supervising

Plaintiff. Kress worked with HR in drafting a Performance Improvement Plan that identified

performance deficits, but was not issued because of a change of supervision. Bobb issued a

Performance Improvement Plan to Plaintiff. Plaintiff’s mere disagreement with Bobb’s business


                                               18
reasons is insufficient as a matter of law to prevent summary judgment. See, e.g., Bender v. Hecht’s

Dep’t Stores, 455 F.3d 612, 627 (6th Cir. 2006).

IV.    Conclusion

       Because Plaintiff has no direct evidence that race or national origin animus motivated his

termination, cannot show that he was treated differently and cannot disprove the stated non-

discriminatory reasons as pretext, Defendant’s Motion for Summary Judgment, ECF 19, is

GRANTED. The Clerk is ORDERED to TERMINATE the instant case from the dockets of

the United States District Court for the Southern District of Ohio, Western Division at Dayton.

       DONE and ORDERED in Dayton, Ohio, this Wendesday, November 20, 2019.




                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE




                                                19
